DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 10, 2019 is acknowledged.  Claims 1-17 are pending in the application.

Definitions and Claim Interpretation
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification or the term has been given a special definition in the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
It is noted that the meaning of the following terms and phrases presented in the claims are determined by the definitions and descriptions provided in the instant specification:  
Texturized protein product-solid fibrous product (P2, L27-28).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “preferably” and “more preferably” at lines 3, 5, and 7.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim 3 also recites “a range of 1 - <4 cm” at line 6.  It is unclear what the range encompasses.  For example, it is uncertain if the range is from 1 to less than 4 cm.  Therefore, the scope of the claim is indefinite.
Claim 3 additionally recites “- 0 – 20 weight-%” at line 7.  It is unclear what is meant by “- 0” and what the range encompasses.  For example, it is uncertain if the range is from 0 to 20 weight-%.  Therefore, the scope of the claim is indefinite.
Claim 3 recites the broad recitation of “5 - 30 weight-%” at line 3, and the claim also recites “8 - 26 weight-%” (line 3) and “10 - 21 weight-%” (lines 3-4) which are narrower statements of the range/limitation.  Claim 3 also recites the broad recitation of “60 - 95 weight-%” at line 5, and the claim also recites “66 - 88 weight-%” (line 5) and “71 - 83 weight-%” (lines 5-6) which are narrower statements of the range/limitation.  Claim 3 further recites the broad recitation of “-0 - 20 weight-%” at line 7, and the claim also recites “0 - 16 weight-%” (line 7) and “0 - 7 weight-%” (line 7) which are narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 4 recites “preferably” and “more preferably” at lines 3, 5, and 7.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim 4 also recites ”a range of 1 - <2 cm” at line 4.  It is unclear what the range encompasses.  For example, it is uncertain if the range is from 1 to less than 2 cm.  Therefore, the scope of the claim is indefinite.
Claim 4 additionally recites ”a range of 2 - <3 cm” at line 6.  It is unclear what the range encompasses.  For example, it is uncertain if the range is from 2 to less than 3 cm.  Therefore, the scope of the claim is indefinite.
Claim 4 recites the broad recitation of “10 - 45 weight-%” at line 3, and the claim also recites “15 - 40 weight-%” (line 3) and “20 - 35 weight-%” (lines 3-4) which are narrower statements of the range/limitation.  Claim 4 also recites the broad recitation of “20 - 50 weight-%” at line 5, and the claim also recites “25 - 45 weight-%” (line 5) and “30 - 40 weight-%” (lines 5-6) which are narrower statements of the range/limitation.  Claim 4 further recites the broad recitation of “5 - 40 weight-%” at line 7, and the claim also recites “10 - 35 weight-%” (line 7) and “12 - 24 weight-%” (lines 7-8) which are narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 5 recites “preferably” at line 3.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim 6 recites “preferably” and “more preferably” at line 3.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim 6 recites the broad recitation of “8 - 45 %” at line 3, and the claim also recites “13 - 35 %” (line 3) and “14 - 30 %” (lines 3-4) which are narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 7 recites “such as” at line 3.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites “preferably” and “more preferably” at line 3.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim 8 recites the broad recitation of “< 1 at line 3, and the claim also recites “< 0.5” (line 3) and “< 0.35” (line 3) which are narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 9 recites “preferably” and “more preferably” at lines 3-6.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim 9 recites the broad recitation of “400-1600 mg” at line 3, and the claim also recites “600 – 1200 mg” (line 3) and “660 – 1000 mg” (line 4) which are narrower statements of the range/limitation.  Additionally, claim 9 recites the broad recitation of “80-220 mg” at line 5, and the claim also recites “100 – 180 mg” (line 5) and “140 – 160 mg” (line 6) which are narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 10 recites “preferably” and “more preferably” at lines 3, 5, and 7.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim 10 recites the broad recitation of “2-20 mg” at line 3, and the claim also recites “4-14 mg” (line 3) and “5 – 10 mg” (lines 3-4) which are narrower statements of the range/limitation.  Additionally, claim 10 recites the broad recitation of “600-1200 mg” at line 5, and the claim also recites “840 – 1000 mg” (line 5) which is a narrower statement of the range/limitation.  Further, claim 10 recites the broad recitation of “6-20 mg” at line 7, and the claim also recites “8-16 mg” (line 7) which is a narrower statement of the range/limitation The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 11 recites “preferably” at line 3.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim 14 recites “preferably” at lines 3-4.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim 14 recites the broad recitation of “50-70 weight%” at line 3, and the claim also recites “56-66 weight-%” (line 3) which is a narrower statement of the range/limitation.  Additionally, claim 14 recites the broad recitation of “30-50 weight-%” at lines 3-4, and the claim also recites “34-44 weight-%” (line 4) which is a narrower statement of the range/limitation The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 15 recites “preferably” and “more preferably” at lines 3 and 5.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim 15 recites the broad recitation of “5 - 35 weight-%” at line 3, and the claim also recites “7 - 25 weight-%” (line 3) and “11 - 17 weight-%” (line 4) which are narrower statements of the range/limitation.  Claim 15 also recites the broad recitation of “35 - 60 weight-%” at lines 4-5, and the claim also recites “37 - 55 weight-%” (line 5) and “41 - 51 weight-%” (line 5) which are narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 16 recites “preferably” and “more preferably” at line 3.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim 16 recites the broad recitation of “5 - 44 weight-%” at line 3, and the claim also recites “12 - 40 weight-%” (line 3) and “15 - 26 weight-%” (lines 3-4) which are narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 20120093994 (hereinafter “Hsieh”) in view of Carpenter et al. US 3891776 (hereinafter “Carpenter”) and Spiel US 3912824 (hereinafter “Spiel”).
With respect to claim 1 and regarding the limitation of a texturized protein product prepared from a legume material, Hsieh teaches a structured plant protein product wherein the plant protein material is derived from soybeans, peas, channa, and/or lupin (legumes) (paragraphs [0033]-[0037] and [0041]-[0045]; and P11, claims 1, 10, and 11).
Regarding the limitation of the texturized protein product comprising: a legume protein and a cereal material comprising bran and a cereal protein, excluding wheat as recited in claim 1, Hsieh teaches a structured plant protein product wherein the plant protein material is derived from soybeans (legume), corn (cereal), peas (legume), sorghum (cereal), rice (cereal), amaranth (cereal), channa (legume), lupin (legume), oats (cereal), rye (cereal), barley (cereal), and combinations thereof (paragraphs [0033]-[0037] and [0041]-[0045]; and P11, claims 1, 10, and 11).  The structured plant protein product may comprise cereal components and edible fiber, such as oat bran, barley bran, and/or rice bran (paragraphs [0033], [0046]-[0048]; P11-P12, claims 1, 13, & 14).
Regarding the limitation of the particles having at least a partially fibrous structure as recited in claim 1, Hsieh teaches the product is a fibrous material (Abstract; paragraphs [0002] and [0074]).
Regarding the limitation wherein at least 80 % of fibres have a length in a range 1 - 30 mm and a thickness in  a range of 5 - 35 µm as recited in claim 1, Hsieh does not expressly disclose this feature.
Carpenter teaches protein containing food products (C1, L3-4; and C4, L18-20).  The protein ingredient is derived from proteins of vegetable origins such as soyabean, groundnut, or cereals (C1, L8-15).  The protein ingredient can comprise fibers of from 2-15 mm in length and a thickness of not greater than 2 mm (C2, L3-20; C2, L62-C3, L1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed ranges of length and thickness, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Hsieh and Carpenter similarly teach products prepared from fibrous vegetable protein material, Hsieh teaches the protein product has desirable qualities, such as texture, similar to animal meat (Abstract; and paragraph [0034]),  Carpenter teaches the fibrous material can be usefully employed in imparting a natural fibrous texture to the product (C2, L17-20), and such a modification would have involved a mere change in the size (or dimension) of a component.  There would have been a reasonable expectation of success with said modification.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding the limitation wherein the product comprises at least 70 weight-% of the particles having a particle size ≥ 1 cm and less than 20 weight-% of the particles having a particle size ≥ 4 cm, whereby 100 weight-% of the particles have a particle size ≤ 7 cm as recited in claim 1, Hsieh does not expressly disclose this feature.
Spiel teaches a preparation of a composition derived from proteinaceous plant materials, such as legumes, which is a textured or meat-like material (C1, L8-14).  The chunks can have any size range but flour size and smaller (C2, L1-3).  Preferred chunks pass through a 1 inch opening screen (2.54 cm) and stay on a one-half inch opening screen (1.27 cm) (C2, L1-3; C5, L34-35 and 58; and C6, L5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed particle size ranges, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Hsieh and Spiel similarly teach protein products prepared from plant protein material, Hsieh teaches the desired dimensions of the product may be selected (paragraphs [0074]-[0075]) and the protein product has desirable qualities, such as texture, similar to animal meat (Abstract; and paragraph [0034]), Spiel teaches the chunks are textured vegetable protein resembling the fibrous structure of meat and have a texture similar to meat (C9, L34-38), and such a modification would have involved a mere change in the size (or dimension) of a component.  There would have been a reasonable expectation of success with said modification.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

With respect to claim 2, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the product is free of soy and/or soy-based material as recited in claim 2, modified Hsieh teaches this limitation since Hsieh teaches a structured plant protein product wherein the plant protein material is derived from peas, channa, and/or lupin (legumes) (paragraphs [0033]-[0037] and [0041]-[0045]; and P11, claims 1, 10, and 11).

With respect to claim 3, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the product comprises 5 - 30 weight-% of the particles having a particle size < 1 cm; 60 - 95 weight-% of the particles having a particle size in a range of 1 to less than 4 cm; and 0 - 20 weight-% of the particles having a particle size in a range of 4 - 7 cm as recited in claim 3, modified Hsieh does not expressly teach this feature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of particles having a particle size < 1 cm, in a range of 1 to less than 4 cm, and in a range of 4 - 7 cm in the protein product of modified Hsieh through routine experimentation to obtain a product with desirable texture properties. One of ordinary skill in the art would have been motivated to do so because Hsieh and Spiel similarly teach protein products prepared from plant protein material, Hsieh teaches the desired dimensions of the product may be selected (paragraphs [0074]-[0075]) and the protein product has desirable qualities, such as texture, similar to animal meat (Abstract; and paragraph [0034]), Spiel teaches the chunks can have any size but flour size and smaller and the size usually ranges up to about one inch (about 2.54 cm) (C2, L1-3; C13, L63-C14, L35), preferred chunks pass through a 1 inch opening screen (2.54 cm) and stay on a one-half inch opening screen (1.27 cm) (C2, L1-3; C5, L34-35 and 58; and C6, L5-8), and sizing is utilized to obtain the characteristic structure of the protein product (C8, L51-53), and the particle size distribution is a matter of choice and may be adjusted to obtain a protein product of desired texture.  Additionally, the claimed particle size distribution is not considered to confer patentability to the claims.  There would have been a reasonable expectation of success with said modification.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

With respect to claim 4, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the product comprises 10 - 45 weight-% of the particles having a particle size in a range of 1 to less than 2 cm; 20 - 50 weight-% of the particles having a particle size in a range of 2 to less than 3 cm; and 5 - 40 weight-% of the particles having a particle size in a range of 3 - 4 cm as recited in claim 4, modified Hsieh does not expressly teach this feature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of particles having a particle size in a range of 1 to less than 2 cm, in a range of 2 to less than 3 cm, and in a range of 3 - 4 cm in the protein product of modified Hsieh through routine experimentation to obtain a product with desirable texture properties. One of ordinary skill in the art would have been motivated to do so because Hsieh and Spiel similarly teach protein products prepared from plant protein material, Hsieh teaches the desired dimensions of the product may be selected (paragraphs [0074]-[0075]) and the protein product has desirable qualities, such as texture, similar to animal meat (Abstract; and paragraph [0034]), Spiel teaches the chunks can have any size but flour size and smaller and the size usually ranges up to about one inch (1.2 in = 3.05 cm) (C2, L1-3; C13, L63-C14, L35), preferred chunks pass through a 1 inch opening screen (2.54 cm) and stay on a one-half inch opening screen (1.27 cm) or are about 1 inch (2.54 cm) (C2, L1-3; C5, L34-35 and 58; and C6, L5-8), and sizing is utilized to obtain the characteristic structure of the protein product (C8, L51-53), and the particle size distribution is a matter of choice and may be adjusted to obtain a protein product of desired texture.  Additionally, the claimed particle size distribution is not considered to confer patentability to the claims.  There would have been a reasonable expectation of success with said modification.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

With respect to claim 6, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the product has an oil absorption ratio in a range of 8-45% as recited in claim 6, modified Hsieh does not expressly disclose this feature.
 Absent any clear and convincing evidence to the contrary, the protein product would naturally display the claimed oil absorption ratio since this feature is a function of the combination of ingredients and Hsieh, as shown above, teaches a protein product having a fibrous structure comprising a legume protein, cereal protein, and bran that is substantially similar to the presently claimed protein product.

With respect to claim 7, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the product further comprises vegetable oil as recited in claim 7, modified Hsieh teaches this limitation since Hsieh teaches the protein product may comprise one or more edible lipids and the edible lipid material is an edible vegetable oil (paragraphs [0050]-[0052]).

With respect to claim 8, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the product has a carbohydrates to protein ratio < 1 as recited in claim 8, modified Hsieh teaches this limitation since Hsieh teaches the dry ingredients of the protein product comprises about 2 to about 50% of carbohydrate component and from about 40% to about 90% of protein (paragraphs [0011]-[0014] and [0038]) which provides a carbohydrate to protein ratio of from about .05 to about 1.25 and overlaps the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 9, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the product further comprises potassium in an amount of 400 – 1600 mg and/or magnesium in an amount of 80 – 220 mg as recited in claim 9, Hsieh teaches the protein product may further comprise mineral nutrient(s) such as magnesium and potassium (paragraphs [0088] and [0092]).
However, modified Hsieh does not expressly disclose the quantity of the potassium or magnesium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of potassium and magnesium present in the product of modified Hsieh through routine experimentation to obtain a protein product with desirable nutritional properties.  One of ordinary skill in the art would have been motivated to do so because Hsieh teaches the minerals may be included to nutritionally enhance the protein product (paragraph [0088]), these amounts are a matter of choice and may be adjusted to obtain the desired nutritional properties of the protein product, and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  “W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

With respect to claim 10, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the product further comprises zinc in an amount of 2-20 mg, phosphorous in an amount of 600-1200 mg, and/or iron in an amount of 6-20 mg as recited in claim 10, Hsieh teaches the protein product may further comprise mineral nutrient(s) (paragraphs [0088] and [0092]).
However, Hsieh does not expressly disclose the quantity of the zinc, phosphorous, or iron.
Spiel teaches the protein chunks comprise 81 ppm of zinc (8.1 mg/100 g), .660% phosphorous (660 mg/100 g), and 90.5 ppm iron (9.05 mg/100 g) in one example (C11, L61-C12, L10).
It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges, including the instantly claimed ranges of zinc, phosphorous, and iron, from the ranges disclosed in the prior art references with the expectation of successfully preparing a nutritional protein product.  One of ordinary skill in the art would have been motivated to do so because Hsieh and Spiel similarly teach protein products prepared from plant protein material, Hsieh teaches the minerals may be included to nutritionally enhance the protein product (paragraph [0088]), and these amounts are a matter of choice and may be adjusted to obtain the desired nutritional properties of the protein product.  There would have been a reasonable expectation of success with said modification.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 11, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the cereal material is selected from a group consisting of oat, barley, rye, and any mixture of these as recited in claim 11, modified Hsieh teaches this limitation since Hsieh teaches the protein product comprises cereal components (paragraph [0033]).  The plant protein material is derived from oats, rye, barley, and combinations thereof (paragraph [0045]; and P11, claims 1, 10, and 11).  The structured plant protein product may comprise edible fiber, such as oat bran and/or barley bran (paragraphs [0046]-[0048] and P11-P12, claims 1, 13, and 14).

With respect to claim 13, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the product is free of animal-based constituents as recited in claim 13, modified Hsieh teaches this limitation since Hsieh teaches the protein product may optionally comprise animal constituents (paragraphs [0033], [0079], and [0084]).

With respect to claim 14, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the product is prepared from 50-70 weight-% of the legume material and 30-50 weight-% of the cereal material, calculated as dry matter as recited in claim 14, modified Hsieh does not expressly disclose these ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of legume material and cereal material present in the protein product of modified Hsieh through routine experimentation to obtain a protein product with desirable texture properties.  One of ordinary skill in the art would have been motivated to do so because Hsieh teaches the plant protein material is derived from combinations of protein material, such as leguminous and cereal proteins (paragraphs [0033]-[0037] and [0041]-[0045]; and P11, claims 1, 10, and 11), the dry ingredients of the protein product comprises about 2 to about 50% of carbohydrate component (cereal bran) and from about 40% to about 90% of protein (paragraphs [0011]-[0014], [0038], and [0046]-[0048]), the amount of protein present in the protein product may be varied depending upon the application (paragraph [0038]), fiber (cereal bran) may be used in appropriate amounts to bind water when the mixture is extruded (paragraph [0048]), and the protein product has desirable qualities, such as texture, similar to animal meat (Abstract; and paragraph [0034]), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

With respect to claim 15, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the product comprises the cereal protein in a range of  5-35 weight-% and/or the legume protein in a total amount in a range of 35-60 weight-% of the cereal material, calculated from a total dry mass of the product as recited in claim 15, modified Hsieh does not expressly disclose these ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of legume protein and cereal protein present in the protein product of modified Hsieh through routine experimentation to obtain an organoleptically desirable protein product.  One of ordinary skill in the art would have been motivated to do so because Hsieh teaches the plant protein material is derived from combinations of protein material, such as leguminous and cereal proteins (paragraphs [0033]-[0037] and [0041]-[0045]; and P11, claims 1, 10, and 11), the dry ingredients of the protein product comprises from about 40% to about 90% of protein (paragraphs [0011]-[0014], and [0038]), and the amount of protein present in the protein product may be varied depending upon the application (paragraph [0038]), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

With respect to claim 16, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the product comprises bran in an amount of 5-44 weight-%, calculated from a total dry mass of the product as recited in claim 16, modified Hsieh teaches this limitation since Hsieh teaches the dry ingredients of the protein product comprises about 2 to about 50% of carbohydrate component which includes bran (paragraphs [0011]-[0014] and [0046]-[0048]) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 17, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the product comprises less than 1 µg/g of acrylamide as recited in claim 17, modified Hsieh does not expressly disclose this feature.
 Absent any clear and convincing evidence to the contrary, the protein product would naturally display the claimed acrylamide content since this feature is a function of the combination of ingredients and Hsieh, as shown above, teaches a protein product having a fibrous structure comprising a legume protein, cereal protein, and bran that is substantially similar to the presently claimed protein product.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 20120093994 (hereinafter “Hsieh”) in view of Carpenter et al. US 3891776 (hereinafter “Carpenter”) and Spiel US 3912824 (hereinafter “Spiel”) as applied to claim 1 above, and in further view of Okada US 4880654 (hereinafter “Okada”).
With respect to claim 5, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation of the fibers are three-dimensionally entangled as recited in claim 5, modified Hsieh does not expressly disclose this feature.
Okada teaches preparing a foodstuff having a fibrous structure using vegetable protein (C1, L9-12 and C2, L23-25).  The fibrous particles of the foodstuff comprise entangled fibers having a three dimensional reticular structure (C1, L60-65; and C3, L16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Okada, to prepare a protein product comprising fibers that are three-dimensionally entangled in the product of modified Hsieh with the expectation of successfully preparing a protein product of desirable texture.  One of ordinary skill in the art would have been motivated to do so because Hsieh and Okada similarly teach protein products prepared from vegetable proteins, Okada teaches the shapes of the fibers are controlled by the rate of mixing, kneading, and beating (C3, L20-28) and the foodstuff has a fibrous structure analogous to meat (C1, L9-12 and 65-66; and C3, L13-16), Hsieh teaches blending and mixing the ingredients (paragraph [0063]) as well as the protein product has desirable qualities, such as texture, similar to animal meat (Abstract; and paragraph [0034]), and such a modification would involve a mere change in configuration.  There would have been a reasonable expectation of success with said modification.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 20120093994 (hereinafter “Hsieh”) in view of Carpenter et al. US 3891776 (hereinafter “Carpenter”) and Spiel US 3912824 (hereinafter “Spiel”) as applied to claim 1 above, and in further view of Kudo et al. US 4204005 (hereinafter “Kudo”).
With respect to claim 12, modified Hsieh is relied upon for the teaching of the texturized protein product of claim 1 which has been addressed above.
Regarding the limitation wherein the cereal material further comprises whole grain cereal and cereal bran as recited in claim 12, Hsieh teaches the protein product comprises cereal components including cereal protein and cereal fiber such as bran (paragraphs [0033] and [0044]-[0048]; and P11-P12, claims 1, 10, 11, 13, and 14).  
However, modified Hsieh does not expressly disclose the cereal components include whole grain cereal.
Kudo teaches preparing fibrous protein foods from combinations of two or more natural food materials  (C1, L7-22 and 58-61; C3, L61-63; and C5, L22-23).  The raw materials include cereals and beans (C1, L7-22; C3, L49-58 and 61-63; and C5, L6-23).  The raw materials are used without any particular pre-treatment and whole grains can be used and converted into fibers to prepare the fibrous protein food (C1, L44-51; C2, L36-39; and C3, L41-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Kudo, to select whole grain cereal in modified Hsieh based in its suitability for its intended purpose with the expectation of successfully preparing a protein product of desired texture.  One of ordinary skill in the art would have been motivated to do so because Hsieh and Kudo similarly teach preparing fibrous protein products comprising cereal and leguminous materials, Hsieh teaches the protein product has desirable qualities, such as texture, similar to animal meat (Abstract; and paragraph [0034]), Kudo teaches when whole raw materials including their skins, fibers, and fat, are used, the fibrous matter and fat are mixed with the protein and result in bringing about better texture and taste to the product (C3, L43-49) and the fibrous protein food product has a meat-like texture (C1, L23-27), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793